Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to a device using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tomoki Tanida on March 16, 2021.
The application has been amended as follows: 
Claim 11 has been amended as follows:
11.    (Currently amended) A die protecting device for a press machine comprising:
the press machine having a braking device that brakes a slide driven by a press driving device of the press machine, and a hydraulic cylinder that is incorporated in the slide, and moves a die mounting surface of the slide relative to movement of the slide driven by the press driving device;
a double blank detecting device comprising a position signal acquiring unit that acquires a die cushion position signal indicating a position of a cushion pad of a die cushion device attached to the press machine, a load signal acquiring unit that acquires a die cushion load signal indicating a die cushion load generated in the cushion pad of the die cushion device, and a double blank detecting unit that detects, as a double blank, a state where a plurality of blank materials supplied to the press machine are overlapped, based on the die cushion position signal acquired by the position signal acquiring unit and the die cushion load signal acquired by the load signal acquiring unit, wherein the double blank detecting unit holds a die cushion position signal at a time point when the die cushion load signal rises to a predetermined value, compares a holding value of the held die cushion position signal with an abnormality identification value, and detects the double blank; and
a safety processing device that causes the braking device to start quick braking of the slide, and depressurizes the hydraulic cylinder to relatively move one portion including the die mounting surface of the slide in an elevating direction, when the double blank detecting unit detects the double blank.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a double blank detecting device comprising …wherein the double blank detecting unit holds a die cushion position signal at a time point when the die cushion load signal rises to a predetermined value, compares a holding value of the held die cushion position signal with an abnormality identification value, and detects the double blank, in combination with the rest of the claimed limitations.
Claim 11 allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a die protecting device for a press machine comprising: … a double blank detecting device comprising …wherein the double blank detecting unit holds a die cushion position signal at a time point when the die cushion load signal rises to a predetermined value, compares a holding value of the held die cushion position signal with an abnormality identification value, and detects the double blank, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 16, 2021